Citation Nr: 1621523	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  12-19 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a shrapnel wound.

2.  Entitlement to compensation, under 38 U.S.C.A. § 1151, for additional disability claimed as residuals of an August 1994 left hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to September 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO declined to reopen a previously denied claim involving residuals of a hernia repair and denied service connection for residuals of shrapnel wounds.  In June 2011, the Veteran filed a notice of disagreement (NOD) as to the claim for residuals of a hernia repair.  In August 2011, he filed an NOD as to the claim for residuals of shrapnel wounds.  In June 2012, separate statements of the case (SOCs) were issued as to each issue on appeal.  The June 2012 SOC addressing the claim for residuals of a hernia repair reopened the claim and denied it on the merits.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.  A supplemental statement of the case (SSOC) was issued in May 2014.

As explained previously, in the June 2011 rating decision appeal, the RO characterized and adjudicated the Veteran's claim involving hernia disability as a petition to reopen a previously denied claim, However, the original January 2006 rating decision denied service connection for a hernia condition without any consideration of whether the Veteran was entitled to compensation under 38 U.S.C.A. § 1151.  In connection with the June 2010 claim from which this appeal ensues, the Veteran claimed compensation for residuals of hernia repair solely under the provisions of 38 U.S.C.A. § 1151.  Under these circumstances, the Board finds that consideration of whether new and material evidence has been submitted with respect to the current claim for a hernia disability is not necessary.  Rather, the claim of entitlement to compensation under 38 U.S.C.A. § 1151 warrants de novo adjudication.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

In August 2014, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


In September 2014, April 2015, and September 2015, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  On each occasion, after accomplishing further action  in response to each Remand, the AMC continued to deny the claims (as reflected by February 2015, July 2015, and February 2016 SSOCs) and returned the matters to the Board for further appellate consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Initially, the Board notes that the Veteran submitted decisional documents demonstrating that he has been granted disability benefits from the Social Security Administration (SSA).  These records are potentially pertinent to the appeal and should be obtained on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

The Board also finds that further development of both claims is warranted for compliance with the prior remand instructions. 

With respect to the section 1151 claim, in the September 2015 remand, the Board  instructed the AOJ to obtain a VA medical opinion from a physician, other than the physician who provided the December 2014 and June 2015 VA medical opinions, to address whether the proximate cause of the Veteran's additional disabilities - left ilioinguinal and left iliohypogastric nerve injuries - identified as complications of the 1994 right inguinal hernia repair was (a) carelessness, negligence, or lack of proper skill, error in judgement, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

Pursuant to the September 2015 remand, a VA medical opinion addressing the section 1151 claim was obtained in February 2015.  However, the opinion was provided by a nurse practitioner, rather than a physician, as requested.  Moreover, in the February 2016 VA medical opinion, the examiner concluded that, "[t]he complications associated with [left] inguinal hernia repair in 1994 are less likely as not related to carelessness, negligence, or lack of proper skill, error in judgement, or similar instance of fault on the part of VA and was an event not reasonably foreseeable."  The examiner continued, "[i]t was less likely as not that condition was caused by or made worse by treatment on VA's part, and it was less likely as not failure of VA to diagnose and treat the claimed disability."  The examiner provided the following rationale, "[b]ased on thorough review of evidence and operative procedures, veteran underwent left hernia repair in 8/1994.  He reported pain and ongoing neuralgia of left groin after surgery.  EMG was normal, so pain was likely due to dermatonal pain secondary to cutaneous nerve involvement." 

Unfortunately, the February 2016 examiner failed to explain why the Veteran's additional disability resulting from the August 1994 left inguinal hernia repair is less likely as not related to carelessness, negligence, or lack of proper skill, error in judgment, or similarly instance of fault on the part of VA and was event not reasonably foreseeable.  The remaining statements in the opinion addressed the Veteran's consent to the planned September 1995 left hernia exploration with nerve ablation of left ileoinguinal and left ileohypogastric nerves, as well as the etiology of the right inguinal hernia surgeries.  Accordingly, the examiner provided insufficient rationale to support her conclusion.

The Board therefore concludes that an additional opinion from an appropriate physician is needed that adequately addresses, with supporting rationale, whether the proximate cause of the Veteran's additional nerve injuries was (a) carelessness, negligence, or lack of proper skill, error in judgement, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (compliance by the Board or the RO with remand instructions is neither optional nor discretionary); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination to obtain a medical opinion, one that is adequate for purposes of the determination being made must be provided or obtained).

With respect to the claim for service connection for claimed residuals of a shrapnel wound, the matter was remanded in September 2015 to afford the Veteran with a VA examination to obtain information as to diagnosis and etiology of the claimed disability(ies).  A medical opinion addressing the claim was provided in February 2016, with a subsequent VA examination later in February 2016.  The February 2016 VA examination was performed by a physician who diagnosed the Veteran with a scar on his left shoulder.  The February 2016 VA medical opinion was provided by a nurse practitioner, instead of a physician as instructed in the September 2015 remand.    The examiner outlined the medical evidence of record including the March 2010 chest x-ray, which documented "a tiny radiopaque foreign body in the left pectoral position, suggestive of tracer shrapnel."  The examiner then concluded, "[b]ased on evidence of record, there is no established evidence of residuals of shrapnel until chest x-ray in 2010, some 25 years after service.  4 subsequent x-rays show no presence of shrapnel..."  Critically, the examiner's conclusion, as well as her summary of the Veteran's medical history failed to address chest x-rays dated in September 2010 and April 2011, which identified an irregular density over the Veteran's left lung.  Specifically, the September 2010 chest x-ray documented "[a] small metallic density is superimposed over the left lung, which may be artificial."  The April 2011 chest x-ray noted, "[a]gain seen is a linear density at the lateral left base, unchanged compared to previous chest x-rays going back to April 6, 2010 and likely representing a scar."

Therefore, given the deficiencies of the February 2016 VA medical opinion, the AOJ should arrange to obtain another VA medical opinion to address the question of whether it is at least as likely as not that the Veteran incurred a shrapnel wound during his military service.  See Stegall, supra.

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may result in denial of his claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

Prior to accomplishing action consistent with the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records in addition to SSA records, to include records of VA evaluation and/or treatment of the Veteran dated since June 2015.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should  specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since June 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician-preferably, one other than the physician who provided the December 2014 and June 2015 VA medical opinions-an addendum opinion addressing the section 1151 claim, based on review of the claims file (if possible).  Arrange for the Veteran to undergo VA examination if, in the judgment of the designated physician, one is needed to provide the requested opinion.

The contents of the entire, electronic claims file (in VBMS and/or Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should provide an opinion, consistent with sound medical judgment, as to whether the proximate cause of the Veteran's additional disabilities-left ilioinguinal and left iliohypogastric nerve injuries - identified as complications of the 1994 right inguinal hernia repair was (a) carelessness, negligence, or lack of proper skill, error in judgement, or similar instance of fault on the part of VA, OR (b) an event not reasonably foreseeable.  The examiner must provide an opinion regarding both (a) and (b).  

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician an addendum opinion regarding the claimed shrapnel wound residuals, based on claims file review (if possible). Arrange for the Veteran to undergo VA examination if, in the judgment of the designated physician, one is needed to provide the requested opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

The physician should clearly indicate whether the Veteran currently has any residuals of a shrapnel wound.  See March 2010 chest x-ray, the September 2010 chest x-ray, and the April 2011 chest x-ray.

If so, for each such residual, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that such disability had its onset in, or is otherwise medically-related to, the Veteran's military service, including the left shoulder "cyst" noted in service.

In rendering the requested opinion, the physician must specifically consider and discuss the service treatment records and post-service treatment records, as well as all lay assertions, to include the Veteran's competent assertions as to nature, onset, and continuity of shoulder symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  

The physician should specifically note that the lack of objective evidence showing treatment or complaints of a shrapnel wound during and after service does not, in and of itself, render the Veteran's report of such incredible, particularly given the in-service notation of a cyst in the left shoulder area, which a VA physician has stated was misdiagnosed, and the evidence showing the Veteran had an excision on his left shoulder shortly after service.  See STRs dated November 1973, June 1974; see also September 2011 VA examination report. 

All examination findings (if any), along with complete, clearly-stated rationale for each conclusion reached, must be provided.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket. 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

